DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Acknowledgment is made of applicant’s claim to priority to Application No. PCT/IB2013/053919 filed on May 14, 2013 and to provisional Application No. 61/650,079 filed May 22, 2012. 

Status of Claims 
This Office Action is responsive to the amendment filed on March 2, 2021. As directed by the amendment: claims 1, 5-6, 10-11, and 15 have been amended. Thus, claims 1, 3-6, 8-11 and 13-18 are presently pending in this application. 
Claims 1, 4, 6, 9, 11, 14, and 16-18 were previously rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kimm et al. (U.S. Publication No. 2011/0220107) in view of Palmer (U.S. Pub. No. 2011/0138311) in view of Hill et al. (U.S. Patent No. 7,011,091). Claims 3, 8, and 13 were previously rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable further in view of Parker et al. (U.S Publication No. 2007/0157931). Claims 5, 10, and 15 were previously rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable further in view of Younes (U.S. Patent No. 5,884,622).
Applicant’s amendment and Examiner’s amendment put the application in condition for allowance. 

Claim Interpretation
Independent claim 1 recites “the peak cough flow parameter displayed for individual inexsufflations comprising an indication of an effectiveness of an individual inexsufflation at clearing secretions from the airway of the subject, the indication of the effectiveness quantifying a change in the peak cough flow parameter from one insufflation to a next insufflation;”, ln 20-23 where the displayed 
Similar rational is applied to independent claims 6 and 11. 

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel Brean on May 26, 2021.

The application has been amended as follows: 
Claim 1 currently recites "based on determined peak cough flow parameters from a plurality of inexsufflations,", ln 25-26 shall now read --based on two or more of the determined peak cough flow parameters from two or more inexsufflations,--.

Claim 1 currently recites "the parameter determination module is configured to determine one or more or more aggregated parameters", ln 27 shall now read --the parameter determination module is further configured to determine one or more aggregated parameters--.

Claim 1 currently recites "further based on the determined aggregated parameters.", ln 32 shall now read --further based on the determined aggregated parameters; wherein a treatment comprises one or more inexsufflations--.

Claim 5 currently recites "and/or average delivered pressure level", ln 9 shall now read --or average delivered pressure level--.

Claim 5 currently recites "day that includes one or more treatments; wherein a treatment comprises one or more inexsufflations.", ln 10-11 shall now read --day that includes one or more treatments.--.

Claim 6 currently recites "based on determined peak cough flow parameters from a plurality of inexsufflations;", ln 18-19 shall now read --based on two or more of the determined peak cough flow parameters from two or more inexsufflations;--.

Claim 6 currently recites "determining one or more or more aggregated parameters", ln 20 shall now read --determining one or more aggregated parameters--.

Claim 6 currently recites "further based on the determined aggregated parameters", ln 24 shall now read --further based on the determined aggregated parameters; wherein a treatment comprises one or more inexsufflations--.

Claim 10 currently recites "and/or average delivered pressure level", ln 6 shall now read --or average delivered pressure level--.

Claim 10 currently recites "day that includes one or more treatments; wherein a treatment comprises one or more inexsufflations", ln 7-8 shall now read --day that includes one or more treatments.--.

Claim 11 currently recites "means for determining a peak cough flow parameter during inexsufflation,", ln 13 shall now read --means for determining configured to determine a peak cough flow parameter during inexsufflation,--.

Claim 11 currently recites "based on determined peak cough flow parameters from a plurality of inexsufflations,", ln 22-23 shall now read --based on two or more of the determined peak cough flow parameters from two or more inexsufflations,--.

Claim 11 currently recites "means for determining one or more or more aggregated parameters", ln 27 shall now read --means for determining further configured to determine one or more aggregated parameters--.

Claim 11 currently recites "further based on the determined aggregated parameters", ln 28-29 shall now read --further based on the determined aggregated parameters; wherein a treatment comprises one or more inexsufflations--.

Claim 15 currently recites "and/or average delivered pressure level", ln 6 shall now read --or average delivered pressure level--.

Claim 15 currently recites "day that includes one or more treatments; wherein a treatment comprises one or more inexsufflations", ln 7-8 shall now read --day that includes one or more treatments.--.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: prior art of record Kimm et al. (U.S. Publication No. 2011/0220107; hereinafter: “Kimm”) discloses an insufflating-exsufflating system comprising a pressure generator (32, 38; Fig. 1) configured to generate a pressurized flow of breathable gas for delivery to an airway of the subject (¶¶ 0023-0028); a subject interface (14, 28; Fig. 1) configured to guide the pressurized flow of breathable gas to the airway of the subject (Fig. 1; ¶¶ 0023-0028); sensors (34, 40; Fig. 1) configured to generate one or more output signals conveying information related to one or more parameters, wherein the one or more parameters include one or both of a gas parameter and/or a respiratory parameter (¶¶ 0023-0029, 0033; Examiner notes: Kimm discloses parameters that include gas flow, pressure, flow rate, concentration(s) of one or more analyses within the 
Kimm does not disclose the insufflating-exsufflating system comprising an interface module configured to control the electronic display to display the peak cough flow parameter for individual inexsufflations while the subject is receiving therapy, the peak cough flow parameter displayed for individual inexsufflations comprising an indication of an effectiveness of an individual inexsufflation at clearing secretions from the airway of the subject, indication of the effectiveness quantifying a change in the peak cough flow parameter from one insufflation to a next insufflation and wherein the control module is configured to cause the pressure generator to adjust one or more parameters of the pressurized flow of breathable gas based on determined peak cough flow parameters from a plurality of inexsufflations and wherein the parameter determination module is further configured to determine one or 
Similar rational is applied to independent claims 6 and 11. 

Prior art of record Palmer (U.S. Pub. No. 2011/0138311), Hill et al. (U.S. Patent No. 7,011,091), Parker et al. (U.S Publication No. 2007/0157931), and Younes (U.S. Patent No. 5,884,622) alone or in combination fail to remedy the deficiencies of Kimm. 
Therefore independent claims 1, 6, and 11, and claims by 3-5, 8-10, and 13-18 dependency, are rendered allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634.  The examiner can normally be reached on M-F usually 9-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached at (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ELLIOT S RUDDIE/Examiner, Art Unit 3785